AMENDMENT NO. 5 TO RECEIVABLES PURCHASE AGREEMENT THIS AMENDMENT NO. 5 (this "Amendment"), dated as of August 15, 2007, is among Truck Retail Accounts Corporation, a Delaware corporation ("Seller"), Navistar Financial Corporation, a Delaware corporation ("Navistar"), as initial Servicer (Navistar, together with Seller, the "Seller Parties" and each a "Seller Party"), the entities listed on Schedule A to the Agreement (together with any of their respective successors and assigns hereunder, the "Financial Institutions"), Jupiter Securitization Company LLC (f/kla Jupiter Securitization Corporation) ("Jupiter"), JS Siloed Trust (the "Trust") and JPMorgan Chase Bank, N.A., successor by merger to Bank One, NA, as agent for the Purchasers (together with its successors and assigns, the "Agent"), and pertains to that certain Receivables Purchase Agreement dated as of April 8, 2004 by and among the parties hereto other than the Trust, as heretofore amended (the "Agreement"). Unless defined elsewhere herein, capitalized terms used in this, Amendment shall have the meanings assigned to such terms in the Agreement. PRELIMINARY STATEMENTS Jupiter wishes to assign all of its right, title and interest in, to and under the Agreement to the Trust, and the Trust wishes to accept such assignment; and In connection with the foregoing assignment, certain technical amendments to the Agreement are required. NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: Section 1.Amendments. (a)For value received, Jupiter hereby assigns all of its right, title and interest in, to and under the Agreement and other Transaction Documents to the Trust, and the Trust hereby accepts such assignment. From and after the date hereof, all references in the Transaction Documents to "Jupiter Securitization Company LLC," "Jupiter" or "Conduit," whether alone or as part of another defined term, are hereby replaced with references to "JS Siloed Trust," "JSST" or "Trust," respectively. The address for notices to JS Siloed Trust shall be as set forth below its signature hereto. (b)Section 10.1 is hereby amended to delete "the Agent and each Purchaser" where it appears in the third line thereof and to replace it with "the Agent, Jupiter and each Purchaser". (c)Clause (iii) of Section 14.5(b) is hereby amended and restated in its entirety to read as follows: E-299 (iii) by the Agent to any rating agency, Commercial Paper dealer, Funding Sourceor any other entity organized for the purpose of purchasing, or making loans secured by, financial assets for which JPMorgan Chase acts as the administrative agent or trusteeand to any officers, directors, employees, outside accountants and attorneys of any of the foregoing, provided each such Person referred to in this clause (iii) is informed of the confidential nature of such information. (d)Section 14.6 is hereby amended and restated in its entirety to read as follows: Section 14.6. Bankruptcy Petition. Each of Seller, the Servicer, the Agent and each Financial Institution hereby covenants and agrees that, prior to the date that is one year and one day after the payment in full of all outstanding senior indebtedness of JSST or Jupiter, it will not institute against, or join any other Person in instituting against, JSST or Jupiter any bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings or other similar proceeding under the laws of the United States or any state of the United States. (e)Section 14.13 is hereby amended and restated in its entirety to read as follows: Section 14.13. JPMorgan Chase Roles. Each of the Financial Institutions acknowledges that JPMorgan Chase acts, or may in the future act, (i) as administrative trustee for the Trust, (ii) as administrative agent for Jupiter and the Financial Institutions, (iii) as issuing and paying agent for the Commercial Paper, (iv) to provide credit or liquidity enhancement for the timely payment for the Commercial Paper and (v) to provide other services from time to time for the Trust, Jupiter or any Financial Institution (collectively, the "JPMorgan Chase Roles").
